DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Objection/s to the Specification
The title of the invention, “ELECTRONIC DEVICE,” is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “beam combining unit,” “beam condensing unit,” “beam guide unit” in claims 1, 2, and 4.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “proportional” in claim 13 is used by the claim to limit relative dimensions between the length of the beam combining unit and the valid divergence angle and maximum valid light source area, while the accepted meaning is to express relationship between variables.  The length of the beam combining unit, the valid divergence angle and maximum valid light source area are not variables; they are fixed.  Furthermore, the term is indefinite because the specification does not clearly redefine the term in such way that provides a meaningful interpretation of the claim 13.

Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 10-12 are rejected under 35 U.S.C. 102(a)(1)/ (a)(2) as being anticipated by Nakamura (US 20160131909 A1).

Regarding claim 2, Nakamura further teaches the control unit (102) further includes a beam condensing unit (163, 164) receiving the combined light sources from the beam combining unit (152), condensing and emitting the received light sources in a predetermined direction.
Regarding claim 3, Nakamura further teaches the beam condensing unit (163, 164) includes: an incident surface facing an emission surface of the beam combining unit (152), a first beam condensing lens (163) having a first diameter and receiving the combined light sources from the beam combining unit (152) and enlarging the received light sources, and a second beam condensing lens (164) having a second diameter larger than the first diameter and condensing the combined light sources emitted from the first beam condensing lens (163) from the first beam condensing lens (163) and emitting the condensed light sources.
Regarding claim 4, Nakamura further teaches the control unit (102) further includes a beam guide unit (150) receiving the combined light sources from the beam condensing unit (163, 164) and transferring the received light sources to a display panel (110) generating the image.
Regarding claim 5, Nakamura further teaches the plurality of light emitting elements (153, 154, and/or 155) provided in the light source is configured as one package (Fig. 10 and 11).

Regarding claim 7, Nakamura further teaches the beam combining unit (152) is formed as one rod lens with a medium, formed in a fiber bundle structure in which a plurality of rod lenses is formed as one bundle, or formed in a structure having a tunnel shape without the medium and having a mirror in a tunnel ([0070]).
Regarding claim 10, Nakamura further teaches in the light source unit (151), a plurality of light emitting elements (153, 154, and/or 155) generating light sources with different wavelengths is configured as one package ([0069]), wherein the beam combining unit (152) is provided as one rod lens, and wherein the size of the incident surface of the beam combining unit (152) provided as the one rod lens is equal to or larger than the size of a maximum valid light source area which is an emission area of the plurality of light emitting elements (153, 154, and/or 155; Fig. 10 and 11; [0070]).
Regarding claim 11, Nakamura further teaches the plurality of light sources incident on the beam combining unit (152) from the light source unit (151) diverges and converges at least one time in the beam combining unit (152).
Regarding claim 12, Nakamura further teaches a length of the beam combining unit (152) has a length in which the plurality of light sources converges at least two times and the plurality of light sources converges on the emission surface of the beam combining unit (152).

Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Huang (US 20170343829 A1).
Regarding claim 8, Nakamura further teaches a size ratio forming each surface of the incident surface and the size ratio forming each surface of the emission surface are equal to each other.
Nakamura does not explicitly teach a size of the incident surface is different from the size of the emission surface, i.e., tapered.
Huang teaches the using straight rods or taper rods ([0019]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Nakamura with Huang; because it allows matching the light source to the illumination optics.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Tsai (US 20180031842 A1).
Regarding claim 9, Nakamura further teaches in the light source unit (151), a plurality of light emitting elements (153, 154, and/or 155) generating light sources with different wavelengths is configured as one package ([0069]).
Nakamura does not explicitly teach the beam combining unit provided in the form of a fiber bundle in which a plurality of rod lenses is formed as one bundle, wherein incidence surfaces of the plurality of rod lenses are spaced apart from each other and adjacent to each other to face each of light emitting elements, and wherein emission surfaces of the plurality of rod lenses are adjacent to each other to form one emission surface.
Tsai teaches a beam combining unit (324) provided in the form of a fiber bundle in which a plurality of rod lenses is formed as one bundle, wherein incidence surfaces of the plurality of rod lenses are spaced apart from each other and adjacent to each other to face each of light emitting elements, and wherein emission surfaces of the plurality of rod lenses are adjacent to each other to form one emission surface (Fig. 4-6; [0030]-[0032]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Nakamura with Tsai; because it allows increasing light receiving area (Tsai; [0032]).


Conclusion
The prior art references cited in PTO-892 are made of record and considered pertinent to applicant's disclosure.
Patent documents, US 20210149201 A1, US 20180335628 A1, US 20180203237 A1, US 20180372940 A1, US 20170248750 A1, US 20160223819 A1, US 20160091722 A1, and US 20150338660 A1, disclose head mounted display having a light tunnel in the illumination system.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882